Title: Preface to Logan’s Cato Major, 29 February 1744
From: Franklin, Benjamin
To: 


Franklin’s edition of James Logan’s translation of Cicero’s Cato Major is one of the best known issues of his press, and many have considered it also the handsomest. “I translated that piece,” Logan told a friend, “in the Winter of 1732 for my own diversion for I was exceedingly pleased with it, and added the Notes for the Use of a Friend and Neighbour that was not so well acquainted with the Roman History as I was, without any expectation it would ever be printed.” Apparently the translation circulated in manuscript among Logan’s friends for several years. After Franklin had read a copy, he “Sent to me for leave to pass it through his Press.” Logan gave assent, only making some revisions in the text and notes.
This translation was in fact the sixth or seventh that had been made into English, although Logan had seen none of his predecessors’ works until after his own was completed. Because he thought one of these versions “ludicrous” and another deficient for want of notes, Logan was “willing to venture mine abroad, and more especially on account of the Notes that illustrated it, besides that it is neatly printed, and I thought was not inferiour to the best of those that I had Seen.”
Franklin printed one thousand copies, advertising the book for sale in Philadelphia at 3s. 6d. on March 21. He sent 300 copies to Strahan, but the book met competition from other translations and sold slowly. Its worth was recognized, however, and it was reprinted in London in 1750, in Glasgow in 1751 and 1758, in Philadelphia in 1758, and in London again in 1778. Not all of these retained the printer’s address to the reader which introduced the first edition.
  

The Printer to the Reader
Philadelphia, Febr. 29. 1743, 4
This Version of Cicero’s Tract de Senectute, was made Ten Years since, by the Honourable and Learned Mr. Logan, of this City; undertaken partly for his own Amusement, (being then in his 60th Year, which is said to be nearly the Age of the Author when he wrote it) but principally for the Entertainment of a Neighbour then in his grand Climacteric; and the Notes were drawn up solely on that Neighbour’s Account, who was not so well acquainted as himself with the Roman History and Language: Some other Friends, however, (among whom I had the Honour to be ranked) obtained Copies of it in M.S. And, as I believed it to be in itself equal at least, if not far preferable to any other Translation of the same Piece extant in our Language, besides the Advantage it has of so many valuable Notes, which at the same time they clear up the Text, are highly instructive and entertaining; I resolved to give it an Impression, being confident that the Publick would not unfavourably receive it.
A certain Freed-man of Cicero’s is reported to have said of a medicinal Well, discovered in his Time, wonderful for the Virtue of its Waters in restoring Sight to the Aged, That it was a Gift of the bountiful Gods to Men, to the end that all might now have the Pleasure of reading his Master’s Works. As that Well, if still in being, is at too great a Distance for our Use, I have, Gentle Reader, as thou seest, printed this Piece of Cicero’s in a large and fair Character, that those who begin to think on the Subject of Old-Age, (which seldom happens till their Sight is somewhat impair’d by its Approaches) may not, in Reading, by the Pain small Letters give the Eyes, feel the Pleasure of the Mind in the least allayed.
I shall add to these few Lines my hearty Wish, that this first Translation of a Classic in this Western World, may be followed with many others, performed with equal Judgment and Success; and be a happy Omen, that Philadelphia shall become the Seat of the American Muses.
